DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 8-10, 14-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moon (US Pat. Pub. No. 2021/0219373).

Regarding claim 1, Moon discloses one or more tangible, non-transitory, computer-readable media, comprising instructions that, when executed, cause one or more processors to: receive a first indication of a transport anomaly at a first electronic device (see at least fig. 4 [100, electronic device] and paragraphs 55 and 73 discloses detection of WiFI problem); prior to receiving a second indication of a connection timeout, send, from the first electronic device, a probe to determine if a second electronic device is reachable over a communication link (see at least fig. 4 and paragraph 73 discloses release of Bluetooth connection); determine that the second electronic device is not reachable over the communication link (see at least fig. 4 and paragraph 73 discloses release of Bluetooth connection); and in response to (see at least fig. 4[408, Bluetooth reconnection] and paragraph 74 discloses Bluetooth connected again; paragraph 57 establishes a new Bluetooth connection).  
Regarding claim 2, Moon discloses the computer-readable instructions cause the one or more processors to send an advisory to a connection daemon of the first electronic device that the transport anomaly exists (see at least paragraph 52 problem with WiFi connection).  
Regarding claim 6, Moon discloses the communication link comprises a Wi-Fi link (see at least paragraph 55 discloses WiFI connection).  
Regarding claim 8, Moon discloses the new communication link comprises a Bluetooth link (see at least paragraph 57 discloses Bluetooth connection).  
Regarding claim 9, Moon discloses an electronic device comprising: a network interface configured to communicatively couple to an additional electronic device via an access point; and one or more processors configured to: receive an indication of a transport anomaly associated with the additional electronic device (see at least fig. 4 [100, electronic device] and paragraphs 55 and 73 discloses detection of WiFI problem); in response to receiving the indication of the transport anomaly, send a probe using the network interface to determine whether the additional electronic device is reachable using the access point (see at least fig. 4 and paragraph 73 discloses release of Bluetooth connection); and in response to determining that the additional electronic device is reachable using the access point, reconnect to the additional (see at least fig. 4[408, Bluetooth reconnection] and paragraph 74 discloses Bluetooth connected again; paragraph 57 establishes a new Bluetooth connection).  
Regarding claim 10, Moon discloses the access point comprises a Wi-Fi access point (see at least paragraph 55 discloses WiFI connection).  
Regarding claim 14, Moon discloses the one or more processors are configured to send an additional probe to the access point to determine whether the access point is reachable (see at least fig. 4 [100, electronic device] and paragraphs 55 and 73 discloses detection of WiFI problem).  
Regarding claim 15, Moon discloses a computer-implemented method comprising: receiving, via a computer, a first indication of a transport anomaly associated with an electronic device (see at least fig. 4 [100, electronic device] and paragraphs 55 and 73 discloses detection of WiFI problem); in response to receiving the first indication of the transport anomaly and prior to receiving a second indication of a connection timeout, sending, via the computer, a probe to the electronic device to determine if the electronic device is reachable over a communication link (see at least fig. 4 and paragraph 73 discloses release of Bluetooth connection); determining, via the computer, that the electronic device is not reachable over the communication link based on the probe (see at least fig. 4 and paragraph 73 discloses release of Bluetooth connection); and in response to determining that the electronic device is not reachable over the communication link, reconnecting, via the computer, to the electronic device over the communication link or connecting, via the computer, to the electronic device over a new communication link (see at least fig. 4[408, Bluetooth reconnection] and paragraph 74 discloses Bluetooth connected again; paragraph 57 establishes a new Bluetooth connection).  
Regarding claim 16, Moon discloses the communication link is provided by a Wi-Fi access point (see at least paragraph 55 discloses WiFI connection).  
Regarding claim 17, Moon discloses reconnecting to the electronic device over the communication link comprises reconnecting, via the computer, to the Wi-Fi access point (see at least paragraph 55 discloses WiFI connection).  
Regarding claim 19, Moon discloses connecting to the electronic device over a new communication link comprises connecting, via the computer, directly to the electronic device (see at least paragraph 57 discloses Bluetooth connection).  
Regarding claim 20, Moon discloses connecting directly to the electronic device comprises using, via the computer, a personal area network (see at least paragraph 57 discloses Bluetooth connection).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5, 7, 12-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Moon (US Pat. Pub. No. 2021/0219373) in view of Gordon et al (US Pat. Pub. No. 2015/0373574).

Regarding claims 3-5, Moon fails to explicitly disclose wherein the transport anomaly comprises a number of dropped packets; wherein the transport anomaly comprises a number of dropped packets being greater than a threshold number of dropped packets; and wherein the transport anomaly comprises an increasing round trip time of packets.  However, in the same field of endeavor, Gordon discloses wherein the transport anomaly comprises a number of dropped packets; wherein the transport  (see at least paragraph 43-44).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Gordon et al into the system of Moon for purpose of measuring congestion, it reduces the network latency.
Regarding claim 7, Moon fails to explicitly disclose wherein the new communication link comprises a cellular link.  However, in the same field of endeavor, Gordon discloses wherein the new communication link comprises a cellular link (see at least paragraph 98).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Gordon et al into the system of Moon for purpose of measuring congestion, it reduces the network latency.
Regarding claims 12-13, Moon fails to explicitly disclose wherein the probe comprises a User Datagram Protocol (UDP) packet; wherein the one or more processors are configured to determine that the additional electronic device is reachable based on receiving the UDP packet from the additional electronic device.  However, in the same field of endeavor, Gordon discloses wherein the probe comprises a User Datagram Protocol (UDP) packet; wherein the one or more processors are configured to determine that the additional electronic device is reachable based on receiving the UDP packet from the additional electronic device (see at least paragraphs 43 and 104).  Therefore, it would have been obvious to a person of ordinary skill in the art before the 
Regarding claim 18, Moon fails to explicitly disclose wherein connecting to the electronic device over a new communication link comprises connecting, via the computer, to a cellular base station.  However, in the same field of endeavor, Gordon discloses wherein connecting to the electronic device over a new communication link comprises connecting, via the computer, to a cellular base station (see at least paragraph 98).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Gordon et al into the system of Moon for purpose of measuring congestion, it reduces the network latency.
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Moon (US Pat. Pub. No. 2021/0219373) in view of Mestery et al (US Pat. Pub. No. 2021/0314188).

Regarding claim 11, Moon fails to explicitly disclose wherein the probe comprises an Internet Protocol Security (IPSec) dead peer detection (DPD) probe.  However, in the same field of endeavor, Gordon discloses wherein the probe comprises an Internet Protocol Security (IPSec) dead peer detection (DPD) probe (see at least paragraph 19 wherein DPD probe message).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught .

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
 	The following prior art are cited to show a method, which is considered pertinent to the claimed invention: 
Meingast et al (US Pat. Pub. No.2021/0345140) directed toward an indication of a connection or disconnection from access point.
Kanamarlapudi et al (US Pat. Pub. No.2021/0251033) directed toward detecting data inactivity and expediting recovery action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124.  The examiner can normally be reached on Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LITON MIAH/Primary Examiner, Art Unit 2642